Citation Nr: 0907150	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-34 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1970 to May 1973.  Service in Vietnam is indicated 
by the evidence of record.  He died in July 2004.  The 
appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota which denied the appellant's claim for 
entitlement to service connection for the cause of the 
Veteran's death.  The appellant disagreed with the RO's 
decision and perfected this appeal.  

In September 2008, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2008). The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder. The VHA opinion has been provided to the appellant 
and her representative. The appellant was afforded 60 days to 
provide additional argument or evidence.  In February 2009, 
the appellant's representative indicated that the appellant 
had no further argument or evidence to submit.  


FINDINGS OF FACT

1.  The Veteran died in July 2004 at the age of 53.  The 
death certificate lists the Veteran's cause of death as acute 
respiratory failure due to massive gastrointestinal bleed as 
a consequence of carcinoma of the lung with liver metasis.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability. 

3.  The competent medical evidence of record indicates that 
the cause of the Veteran's death was hepatocellular cancer 
with lung metastasis.  

4.  The competent medical evidence of record does not 
indicate or even suggest that a relationship exists between 
the Veteran's military service and his death. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
Veteran's death in a letter from the RO dated October 4, 
2004, including the necessity of evidence "that the veteran 
died from a service-connected injury or disease."  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above-
referenced October 2004 letter, whereby the appellant was 
advised of the provisions relating to the VCAA.  
Specifically, the appellant was advised in the letter that VA 
would assist her with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  With respect to private treatment records, 
the letter informed the appellant that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
October 2004 letter asked that the appellant complete such so 
that the VA could obtain private records on her behalf.  

The October 2004 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The appellant was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).                    See the 
October 2004 letter, page 2: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments, which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008, removed the 
notice provision requiring VA to request the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.]

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the appellant's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the appellant 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The appellant was not provided specific 
notice as to elements (4) and (5), degree of disability and 
effective date.  In any event, element (4) is inapplicable in 
this death claim.  Because the appellant's claim is being 
denied, element (5), effective date, is moot.

The appellant has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
appellant in the timing of the VCAA notice.

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained VA treatment records of 
the Veteran, the Veteran's service medical records, and 
Veteran's death certificate, and a medical opinion from the 
VHA.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).
  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection - cause of death

In order to establish service connection for the cause of the 
Veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.                  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2008).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R.                  § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.             38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that Hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority 
of Hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use.  

Analysis

The Veteran died in July 2004, 31 years after his separation 
from service in May 1973, at the age of 53.  

The appellant seeks service connection for the cause of the 
Veteran's death.  In substance, she contends that exposure to 
Agent Orange in service caused or contributed to the cause of 
his death.  See, e.g., her November 2006 substantive appeal 
(VA Form 9).  Specifically, she argues that the Veteran's 
presumed exposure to Agent Orange caused lung cancer which 
metastasized in the Veteran's liver.  
Additionally, the appellant, through her representative, 
contends that the Veteran may have had hemangiosarcoma (soft 
tissue sarcoma) also due to his presumed exposure to Agent 
Orange in Vietnam.  See the December 28, 2006 VA Form 646.  
As noted above, both lung cancer and soft tissue sarcoma are 
disabilities presumed to be due to herbicide exposure.  See 
38 C.F.R. § 3.309(e) (2008).

In the alternative, the appellant has also suggested that the 
Veteran had Hepatitis C as a result of his military service, 
and that Hepatitis C was related to the Veteran's death.  See 
the April 2008 Informal Hearing Presentation.  The Board will 
address both arguments (Agent Orange and Hepatitis C) in 
turn.

Agent Orange exposure

(i.) Presumptive service connection 

It is undisputed that the Veteran served in Vietnam during 
his period of active military service.  Accordingly, exposure 
to Agent Orange is presumed.                  See 38 U.S.C.A. 
§ 1116(f) (West 2002).  

The Veteran's death certificate lists the cause of death as 
"acute respiratory failure due to massive gastrointestinal 
bleed as a consequence of carcinoma of lung with liver 
metasis."  See the  July 2004 Certificate of Death. 

If in fact the Veteran died due to lung cancer, service 
connection for the cause of his death would be warranted 
because lung cancer is a presumptive herbicide-related 
disease.  See 38 C.F.R. § 3.309(e).  However, as explained 
below the medical evidence of record demonstrates that the 
notation of "lung cancer" on the Certificate of Death was 
in fact an error. 

Before the Board can make a determination as to whether the 
appellant's claim can be granted on a presumptive basis, the 
Board must analyze the credibility and probative value of all 
medical evidence to determine if the Veteran died of a 
disease listed under 38 C.F.R. § 3.309(e).  

The Veteran's death certificate is the only evidence in the 
record that indicates the Veteran had lung cancer. No bases 
was stated for that conclusion, either in the death 
certificate or elsewhere.  Contrary to this finding are 
numerous VA treatment records, and the medical opinions of 
the October 2004 VA examiner and the January 2009 VHA 
oncologist, which indicate that the Veteran had liver cancer 
that caused lung metastasis, not the other way around.  

A March 7, 2004 VA treatment record indicated a diagnosis of 
"large liver abscess     . . . and adjacent smaller abscess 
in the right lobe of the liver with a right pleural effusion 
and ascites."  Shortly thereafter, the Veteran was diagnosed 
with metastatic hepatocellular [liver] cancer.  See the March 
19, 2004 VA treatment Consultation Note of Dr. H.S.  Further, 
a July 13, 2004 VA treatment record indicated a diagnosis of 
"liver cancer with left lung metastasis."  See the July 14, 
2004 VA treatment record; see also the July 19, 2004 VA 
treatment record [indicating a diagnosis of "liver cancer 
with distant metastasis"].

Additionally, an October 2004 VA examiner determined, after 
review of the Veteran's death certificate and VA treatment 
records, that the "primary site of [the Veteran's] cancer is 
hepatic and not pulmonary."  See the October 2004 VA 
examiner's report.

Finally, the January 2009 VHA oncologist indicated the 
following:  

The patient died of advanced liver cancer . . . The 
whole clinical picture of a very large, painful, 
dominant liver lesion with intrahepatic metastases, 
tumor or blood clot thrombosing off the inferior vena 
cava and the portal vein in a patient with history of 
alcoholism, hepatitis C and liver cirrhosis perfectly 
fit[s] the picture of liver cancer. 
        . . . 
Lung cancer is highly unlikely to be the underlying 
cause of this presentation or a significant contributing 
factor . . . the multiple lung lesions were described as 
round - typical for metastases, rather than a single 
speculated or otherwise dominant lung mass, which would 
be typical for a lung cancer primary.
        . . . 
The death certificate showing lung cancer as the cause 
of death was issued in error.  There is no direct 
relationship between the patient's military service 
including the Vietnam tour of duty and his death of 
liver cancer.

See the January 2009 VHA oncologist's report, pages 3 and 4.   

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinions of the 
October 2004 VA examiner and the January 2009 VHA oncologist, 
who determined that the Veteran had liver cancer that caused 
lung metastasis, to be of greater probative value than the 
Certificate of Death, which merely referred (erroneously, in 
the opinion of the VHA expert) to lung cancer.

The July 2004 death certificate is the only record in the 
Veteran's claims file that identifies the presence of lung 
cancer with liver metastasis.  The death certificate offers 
no medical analysis or supporting opinion for its conclusion.  
The remainder of the medical evidence, to include several 
clinical reports as well as the two medical opinions, makes 
it abundantly clear that the primary site of the cancer was 
the liver and that it metastasized to the lung.

Unlike the death certificate, the opinions of the October 
2004 VA examiner and the January 2009 VHA oncologist appear 
to be based on a review of the Veteran's entire medical 
history.  These opinions are also well-reasoned and draw on 
specific aspects from the Veteran's medical history, 
including the lack of any prior diagnosis of lung cancer, and 
the specific results of liver testing and X-ray findings.  As 
such, the Board finds their opinions to be highly probative. 

In particular, the January 2009 VHA oncologist specifically 
reported that the diagnosis of liver cancer as the cause of 
the Veteran's death "is set in stone by the diagnostic level 
of alpha-fetoprotein (AFP=5398) on 5/27/2004, since only 
hepatocellular cancer and germ cell cancer can cause that 
high level of AFP."  See the January 2009 VHA oncologist's 
report, page 3.  In contrast, the Veteran's death certificate 
is not adequately explained and is completely at odds with 
the remainder of the medical tests and opinions of record.  

Based on the entire record, the Board gives the death 
certificate no weight of probative value.  Accordingly, a 
preponderance of the competent and probative medical evidence 
supports the conclusion that the Veteran's only cancer was 
hepatocellular cancer, and that this liver cancer 
metastasized to the pulmonary system.  

The board adds as a point of clarification that cancer which 
metastasized to the lung is not "lung cancer".  See Ramey 
v. Brown, 9 Vet. App. 40, 41 (1996), noting that the term 
"metastasis" refers to "the transfer of disease from one 
organ or part to another not directly connected with it. It 
may be due either to the transfer of pathogenic 
microorganisms . . . or to transfer of cells, as in malignant 
tumors" [citing Dorland's Illustrated Medical Dictionary 
1023 (28th ed. 1994)].
The Court in Ramey found that because the medical evidence of 
record in that case showed that carcinoma in a deceased 
Veteran's liver was a result of metastasis from his colon 
cancer, the Veteran's cancer in his liver was properly 
regarded as colon cancer metastatic to the liver rather than 
as primary liver cancer.  See Ramey, 8 Vet. App. at 44.  

This case presents a similar factual pattern.  The medical 
evidence of record here indicates that the Veteran had 
hepatocellular cancer which metastasized to the lung; he 
never had lung cancer.

In addition, VA's General Counsel has held that presumptive 
service connection may not be established under 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) as being associated with herbicide exposure 
if the cancer developed as the result of metastasis of a 
cancer that is not associated with herbicide exposure.  See 
VA O.G.C. Prec. Op. No. 18-97, published at 62 Fed. Reg. 
37954 (1997).  This is the situation here.

The appellant also argues that the Veteran had 
hemangiosarcoma (soft tissue sarcoma) as a result of his 
exposure to Agent Orange, which also contributed to the 
Veteran's cause of death.  As noted above, soft tissue 
sarcomas may also be presumptively service connected under 
38 C.F.R. § 3.309(e).  However, no medical evidence of record 
indicates any such diagnosis.  In fact, the opinion of the 
January 2009 VHA oncologist specifically stated that 
"[t]here is no evidence of any kind of sarcoma . . . there 
is no room for doubt about the histologic diagnosis of this 
patient['s] liver lesion."  See the January 2009 VHA 
oncologist's report, page 3.  There is no competent medical 
evidence of record to the contrary.

Accordingly, the Board finds that the competent medical 
evidence of record indicates that the Veteran died of liver 
cancer with lung metastasis, and that he did not have lung 
cancer or soft tissue sarcoma.  Liver cancer is not a disease 
listed under 38 C.F.R. § 3.309(e).  Therefore, presumptive 
service connection is not warranted.  

Accordingly, the Board will move on to discuss whether 
service connection for the cause of the Veteran's death may 
be awarded on a direct basis.  See Combee, supra.



(ii.) Direct service connection -  Combee

As was discussed above, a claimant is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee, supra.

In order to establish service connection for the cause of the 
Veteran's death, there must be (1) evidence of death; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and death.  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), the Board will separately 
address in-service disease and injury.

With respect to in-service disease, a review of the available 
evidence does not suggest that liver cancer was present in 
service or within the one-year presumptive period after 
service [i.e., by May 1974], and the appellant does not so 
contend.  The Veteran's cancer was initially diagnosed 
decades after service, long after the presumptive period in 
38 C.F.R. § 3.309(a).  Accordingly, in-service disease is not 
demonstrated. 

With respect to in-service injury, the injury here contended 
is herbicide exposure.  As noted above, because the Veteran 
served in Vietnam, his exposure to Agent Orange is presumed.  
See 38 U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) 
has therefore been established on a presumptive basis.  

With respect to crucial Hickson element (3), the January 2009 
VHA oncologist specifically stated that "[t]here is no 
direct relationship between the patient's military service 
including the Vietnam tour of duty and his death of liver 
cancer."  See the January 2009 VHA oncologist's report, page 
4.  

No competent medical opinion of record indicates a positive 
relationship between the Veteran's fatal liver cancer and his 
presumed exposure to herbicides while serving in Vietnam.  
The only evidence in the appellant's favor is her own 
statements to the effect that she believes that the Veteran's 
death is related to herbicide exposure in service.  It is 
well established, however, that as a lay person without 
medical training the appellant is not competent to opine on 
medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the appellant's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.   See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

Accordingly, the competent medical evidence of record does 
not indicate that a relationship exists between the Veteran's 
cause of death and his presumed exposure to Agent Orange.  
Element (3) is not satisfied, and the appellant's claim fails 
on this basis alone. 

Hepatitis C

The appellant also argues that the Veteran contracted 
Hepatitis C in service, which contributed to the Veteran's 
fatal liver cancer.  

As above, in order to establish service connection for the 
cause of the Veteran's death, there must be (1) evidence of 
death; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
There is no question that element (1) has been met.  The 
Board's discussion will again focus on elements (2) and (3).

With respect to element (2), the Board will separately 
address in-service disease and injury.

With respect to in-service disease, a review of the available 
evidence does not suggest that Hepatitis C was present in 
service.  Pertinently, the Veteran's separation physical 
examination failed to indicate the presence of Hepatitis or 
any other disease.  Further, a diagnosis of Hepatitis C was 
not made for decades after the Veteran separated from 
service.  

The appellant argues that the Veteran was treated for 
"fatigue and flu like symptoms while in service," which 
could be associated with Hepatitis C.  See an April 2006 
Informal Conference Report; see also the April 2008 Informal 
Hearing Presentation, page 2.  While the Veteran's service 
medical records do indicate treatment for headaches and flu-
like symptoms during service, there is no record of treatment 
for, or diagnosis of hepatitis, either in connection with 
these common symptoms or otherwise.  It appears that the 
appellant may be ascribing, in hindsight, certain in-service 
symptomatology to the Veteran's post-service Hepatitis C 
diagnosis.  However, she is not competent to attribute 
symptoms to a particular cause.  See Espiritu, supra.  No 
medical evidence of record attributes any of the Veteran's 
in-service flu symptomatology to the initial stages of 
Hepatitis infection.  

Accordingly, in-service disease is not demonstrated. 

With respect to in-service injury, the appellant, through her 
representative, argues that the Veteran was "exposed to 
blood" while in Vietnam, that he was treated for a corneal 
abrasion, and that he had "dental work done in service" 
which could have contributed to infection with Hepatitis C.  

While the Veteran did have dental work and was treated for a 
corneal abrasion in service, [see the Veteran's in-service 
Dental Health Record; see also the Veteran's March 27, 1971 
Consultation Sheet], there is no indication that such 
treatment infected him with any disease.  Crucially, the 
Veteran's service medical records are pertinently negative 
for infection associated with dental or optical treatment.  

The Veteran had a long, well-documented history of 
polysubstance abuse, to include alcohol, marijuana, heroin 
and cocaine.  See, e.g., a report of a VA hospitalization in 
June 1981 and an April 2000 progress note.  With the 
Veteran's substance abuse history in mind, the January 2009 
VHA oncologist commented specifically on the etiology of the 
Veteran's Hepatitis C:

Neither corneal abrasion treatment nor dental work 
usually contribute to spread of hepatitis C since only 
sterile instruments are used in dealing with the above 
situations . . . On the other hand, intravenous drug use 
with needle sharing is the cause of the overwhelming 
majority of hepatitis C transmissions.  Thus, in the 
situation of this veteran, we know with near certainty 
how he acquired hepatitis C, namely due to needle 
sharing.  The veteran acquired hepatitis C through 
needle sharing way more likely (about 1000 times) than 
from the above procedures.

See the January 2009 VHA oncologist's report, page 4.  

Accordingly, based on the medical evidence of record, the 
appellant's contention that the Veteran somehow contracted 
Hepatitis C in service is without merit.  Hickson element 
(2), in service disease or injury, is not met, and the claim 
fails on this basis alone.  

For the sake of completeness, with respect to Hickson element 
(3), medical nexus, the Board finds that there is no medical 
evidence in the record that demonstrates that the Veteran's 
fatal liver cancer was related to his active duty service.  
Indeed there is an opinion to the contrary, that of the 
January 2009 medical expert, quoted above: "There is no 
direct relationship between the patient's military service 
including the Vietnam tour of duty and his death of liver 
cancer."  

The Board notes in passing that the January 2009 VHA 
oncologist indicated that it is "not obvious whether the 
veteran's hepatocellular carcinoma was related to hepatitis C 
or alcoholic cirrhosis."  See the January 2009 VHA 
oncologist's report, page 4.  However, as noted above, the 
medical evidence of record indicates that the Veteran's 
Hepatitis C was not due to any disease or injury in-service.  
Accordingly, no further development is needed to determine 
what role Hepatitis C had, if any, in contributing to the 
Veteran's fatal liver cancer. 
 
Accordingly, Hickson element (3) is also not met, and the 
appellant's claim fails on this basis as well.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death on both a direct and 
presumptive basis.  Accordingly, the benefit sought on appeal 
is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


